Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCabe (US 8007484) in view of Middlesworth (US 2010/0285286) for the same reasons as previously expressed in paragraph 5 of the Office action dated January 29, 2021.
With respect to the new language regarding the relaxation step and the tension being “suitable to carry and support the elastic film in the machine direction”, applicant describes this tension as “generally not under any appreciable tension, except that necessary to carry the film in the MD and to support the film during any processing that might take place prior to the next stretching operation. For example, while the film is relaxed during this step, it is advantageous to process the film to impart breathability, if desired, at the optional perforation step 300.” (see paragraph [0027] of the specification. Given that during the relaxation step in McCabe the elastic film is subject to perforation .  
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as set forth above in paragraph 3 further taken with either one of Ruscher et al (US 5560793) or Ehlert et al (US 5552013) for the same reasons as expressed in paragraph 6 of the Office action dated January 29, 2021.
Affidavit or Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed April 29, 2021 is insufficient to overcome the rejection of claims 1-11 based upon McCabe as set forth in the last Office action because:  there is NO evidence which compares the closest prior art to that of the claimed invention. Namely there is NO evidence that one achieved any unexpected result when the second stretch (draw ratio) was equal to the first draw ratio (as clearly taught by McCabe) in comparison with a second stretch at a draw ratio less than the first draw ratio (applicant’s claimed invention). The unexpected results are tied to increasing the elongation of the laminate which is achieved by stretching twice (including the lower draw ratio for the second draw .
It should be noted that the declarant also suggests that there may be breakage if the draw ratio were greater in the second drawing step (stretching) the elastic might be susceptible to breakage. There is no evidence of record which suggested that unexpectedly there is less breakage at stretching less than the first stretch with the second stretch in comparison with McCabe who stretched to the same amount. As expressed in MPEP 2144.05, applicant is burdened with showing that the claimed range (less than the first stretch/draw ratio) resulted in some unexpected result and that the range was critical in achieving the same as compared to the prior art processes (which used a draw ratio equal to the first draw ratio). It should be noted that with regard to breakage of the elastic there is no evidence of unexpected results provided making a comparison between McCabe and the claimed invention.

Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive. The applicant has failed to provide concrete evidence that stretching (draw ratio) less in the second stretching step resulted in unexpected results in comparison with the closest prior art (McCabe) who expressly taught two stretching steps in between a relaxation step wioth a draw ratio which was the same (as previously noted the claimed invention of McCabe does NOT require and/or specify the second stretching step be equal to, less than or greater than the first stretching step, rather the invention appears to be in McCabe that two stretching steps were performed in between a relaxation step). For purposes of express teachings and a possible showing of unexpected results, McCabe did express that the second draw ratio was equal to the first draw ratio.
The applicant refers to the specification in the remarks (paragraphs [0036] and [0034} of the PG Pub (US 2018/0099495) suggesting that the claimed invention resulted in improved bond strength between the elastic and the nonwovens as well as surprisingly greater elongation, however this is disclosed as being a function of having elongated the elastic (stretched it) a second time (and NOT expressly as a function of stretching it the second time less than the first time) and “surprisingly” it had better elongation than an elstic stretched only once, see paragraph [0036]. In the specification in paragraph [0030], the stretching of the elastic the second time is stated to be at “equal to or less than that imparted in the first stretching step”. Clearly, the benefits derived from the stretching a second time would have been achieved when one stretched the elastic to the same degree in the second stretch as performed by McCabe. Additionally, there is NO evidence that stretching at a lesser draw ratio imparted any unexpected benefit over stretching to the same draw ratio. 
The applicant argues that there is a benefit of forming gathers in the nonwoven webs after release of the tension in the elastic film and that the bonds are not disrupted when the laminate is subsequently stretched to the same extent that the film and nonwovens were bonded together. This would have been expected to be the case in McCabe as well, given that the identical processing was performed and the elastic was attached to nonwovens therein while the elastic was in a stretched state. It should additionally be noted regarding any unexpected benefit derived from bonding to the nonwoven, that the claims at hand are not commensurate in scope with such a showing as the independent claim failed to recite that the substrate was in fact a nonwoven web (in fact this isn’t until claim 11). That said, McCabe secured the perforated twice stretched elastic to a nonwoven web while in a stretched condition in the processing therein. 
Applicant also argues that the patent application states that there is lower recovery force imparted to the film after the first stretch which simplified subsequent manufacture (in particular in a cut and place apparatus). With regard to this portion of the specification and the “unexpected” advantage of lower recovery forces (which simplifies the subsequent manufacture), the claims at hand do NOT recite a cut and place operation (and thus the claims are not commensurate in scope with whatever advantage there is). Additionally, this advantage was derived by stretching the elastic film twice which clearly was performed by McCabe and thus there is no unexpected result from this (there is no indication that there is an unexpected benefit from reducing the stretch in the second step here, yet again). 
The applicant argues that those skilled in the art would have understood that the second stretch must be to a greater extent than the first stretch (and refers to the Skochdolole declaration at paragraphs 12-17). This is immaterial because the reference to McCabe clearly suggested that the second stretch was equal to the first stretch (not greater than it as argued). Obviously stretching to the same degree in the second stretch was within the public domain and understood as “conventional wisdom”. Here, the declaration offers little evidence to the contrary but draws a conclusion. While one might not expect greater elongation when the elastic was drawn in the second stretching step to a lesser degree than the first stretching step, this makes NO comparison when the elastic was stretched to the same degree in the second stretching step (taught by McCabe, the closest prior art). In fact the specification as originally filed appears to suggest that the second stretching can be equal to or less than the first stretching step and achieve the same results (see paragraph [0030] of the ‘495 document). All the Skochdolopole declaration adds is that those skilled in the art would not have expected there to be greater elongation in the laminate when one provided a second stretching step (whether the second stretching step is less than or equal to the first stretching force one would have expected surprisingly that the laminate would have greater elongation than a single stretching step). 
Applicant draws a conclusion that somehow stretching the elastic to a lesser stretch in the second stretch resulted in greater elongation of the laminate as compared to the teachings of McCabe (who stretched the elastic to the same extent in the second stretch) without any evidence of the same. As such, the conclusion that McCabe does not achieve the same benefits (or an unexpected benefit) has NOT been found to be persasive. 
The applicant does not address the range of stretching suggested by Middlesworth in the second stretching step therein nor does applicant address the ranges of stretching suggested by the other references of record. Because McCabe is relevant and has not been overcome by a showing of unexpected results and as set forth in MPEP 2144.05 such would seem to be necessary, the rejection based upon the McCabe reference stands and no claims are allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746